DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 09/27/22, with respect to the rejection(s) of claim(shave been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lauf, or Lauf and Trautwein.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 is missing connection words within the claim (e.g. “and”).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5 and 7-8 is/are rejected under 35 U.S.C. 103  as being unpatentable over Gray (US 20080300634 A1) in view of Lauf et al. (US 20170020678 A1) hereinafter known as Lauf, or in the alternative, over Gray in view of Lauf, further in view of Trautwein et al. (US 20070161995 A1) hereinafter known as Trautwein.
Regarding claim 1 Gray discloses a spinal fusion system comprising:
an interbody device (110) having a leading end, trailing end, and opposed bone contacting sides extending therebetween (leading end is shown on the right in figure 1; the trailing end is attached to the bone plate; the two sides are represented by items 127, 130), the trailing end defining a threaded opening extending towards the leading end (Figure 4 item 140; Abstract “threaded cavity”);
a bone plate (105) having inner and outer surfaces and defining a first bone screw opening (120) and a connection screw opening extending therethrough (195); and
a connection screw (115) having a head (shown in Figure 3 item 115) integrally connected to a threaded shaft (threads seen in Figures 1 or 2a-c; see also Abstract: the connection screw “attachment member” is received in a threaded cavity; Figures 2, 16 show the screw/shaft being integral), the head being positioned within the connection screw opening of the bone plate (Figure 1) such that the shaft/head of the screw are rotatable about a longitudinal axis thereof (Abstract) but are prohibited form translational movement relative to the bone plate (Figure 1-3 show the connection between the screw 115 and the plate 105 and [0050] describes the screws all being coupled to the plate to allow rotation. No structure exists which would enable translational movement between the plate and screw once screwed in place.), 
the threaded shaft extending from the screw opening (Figures 1, 4) and being configured for threaded engagement with threaded opening of interbody device (The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Gray discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See, for example Abstract; Figures 2a-c);
but is silent with regards to the head of the connection screw being snap-fit to the bone plate while allowing rotation.
However, regarding claim 1 Lauf teaches the concept of snap-fitting an element inside another ([0026]) while allowing rotation ([0025], [0029] and Figures 6 and 8 indicate that the mating elements of Lauf are circular which resiliently deform to snap into place. While rotation isn’t explicitly discussed, one circular element placed within another will be capable of allowing rotation around the screw axis if a strong enough force is applied.). Alternatively, Trautwein also teaches the concept of snap-fitting one element inside another ([0051]) while emphasizing the desirability to allow rotation ([0046], [0060]-[0061]).
Gray, Lauf and Trautwein are involved in the same field of endeavor, namely bone screw systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Gray so that the screw head is snap-fit to the bone plate while allowing rotation such as is taught by Lauf in order to prevent screw back-out and ensure the screw head of Gray would be locked in place once appropriately positioned, thus increasing security and safety of the device as a whole. Alternatively, it would have additionally been obvious to modify the Gray Lauf Combination to ensure there is play between the elements which allows for controlled yet dynamic movements between parts, which is desirable for many implantable devices (Trautwein [0061]).  
Regarding claim 3 the Gray Lauf (Trautwein) Combination teaches the system of claim 1 substantially as is claimed,
wherein Lauf further teaches the head (71) opening (corresponding to the “connection screw opening” of Gray in the Combination) includes first (Figure 7 item 86) and second sections (Figure 7 item 75), wherein the first section is closer to the outer surface than the second section (understood to be at the bottom of the head 71) and has a cross-sectional-dimensions smaller than the second section such that a shoulder is formed therebetween (Figure 7), 
the button (56) (“corresponding to the “head” of Gray in the Combination) being at least partially positioned within the second section of the head opening so that the shoulder prevents the insert from backing out (Figure 7tem 85 is seen to sit within the opening 75). 
Regarding claim 4 the Gray Lauf (Trautwein) Combination teaches the system of claim 3 substantially as is claimed,
wherein Lauf further teaches the button 56 (corresponding to the “connection screw head” of Gray in the Combination) includes a plurality of flexible members (Figure 7, sections between slits 87) that are movable radially inward from a first to a second position when the button is passed through the first section of the head opening, and then from the second to first position when the flexible members are at least partially positioned within the second section (this is stated as a functional limitation (see explanation in the rejection to claim 1 above. See also [0029]).
Regarding claim 5 the Gray Lauf (Trautwein) Combination teaches the system of claim 1 substantially as is claimed,
wherein Lauf further teaches the flexible members each include a flange extending radially outward therefrom (see Figure 7 in which the members between slits 87 include a shoulder which sits within the shoulder of the head).
Regarding claim 7 the Gray Lauf (Trautwein) Combination the system of claim 1 substantially as is claimed,
wherein Gray further discloses the bone plate includes a second bone screw opening extending therethrough (Figure 3 item 120 shows at least four openings and four screws).
Regarding claim 8 the Gray Lauf (Trautwein) Combination teaches the system of claim 7 substantially as is claimed,
wherein Gray further discloses the first and second bone screw openings are aligned with the connection screw opening along a longitudinal axis of the bone plate (Figure 3; [0038] plate is flat).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray and Lauf (and Trautwein) as is applied above, further in view of Jackson (US 20060111712 A1).
Regarding claim 6 the Gray Lauf (Trautwein) Combination teaches the system of claim 1 substantially as is claimed,
but is silent with regards to the screw including a threaded interior opening.
However, regarding claim 6 Jackson teaches an orthopedic screw which  includes an outer thread (Figures 10-11 item 17) and a threaded interior opening with an inner thread (Figures 10-11 item 42). Gray and Jackson are involved in the same field of endeavor, namely fusion systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Gray Lauf (Trautwein) Combination to include a threaded interior portion on the screw such as is taught by Jackson in order to allow the head an additional fixation mechanism to ensure it is tightly wedged into place, the cap preventing back-out and also to prevent bone matter or other tissue from entering into the opening by the screw head.
As regards the direction of each of the threads, the Examiner notes there are only two directions for threading to extend: right, or left. Since there is a limited number of choices, the Examiner notes the person of ordinary skill in the art at the time the invention was filed to modify the threading of either the inner threading and/or the outer threading so that they are either left- or right-handed since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success constitutes a pima facie case of obviousness.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Lauf (and Trautwein) as is applied above in view of Altarac et al. (US 20180318100 A1) hereinafter known as Altarac.
Regarding claim 9 the Gray Lauf (Trautwein) Combination teaches the system of claim 1 substantially as is claimed,
but is silent with regards to the bone plate including a screw blocker opening.
However, regarding claim 9 Altarac teaches a spinal fusion system which includes a screw blocker opening (Figures 1-8 show an opening in body 12) positioned adjacent the bone screw opening (Figure 2 items 54), and a screw blocker rotatably positioned within the screw blocker opening (Figures 1-2, 6-8 item 16).  Gray and Altarac are involved in the same field of endeavor, namely spinal fusion systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Gray Lauf (Trautwein) Combination so that there is a screw blocker and opening such as is taught by Altarac, within the bone plate of Gray (which in Gray holds the screws) in order to further prevent screw back-out. 
Regarding claim 10 the Gray Lauf (Trautwein) Altarac Combination teaches the system of claim 9 substantially as is claimed,
wherein Altarac further teaches the screw blocker opening defines first and second grooves extending along a length of the blocker (Figures 9 and 14 item 78), and the blocker includes a projection that is alternately engageable to the first and second grooves (Figures 10-11 item 92; [0042] the rotation of the projections causes alternate engagement). The Examiner notes that while Altarac teaches the openings being located within an outer post 66 of the screw blocker, the person of ordinary skill in the art understands the obviousness of having those openings located within the screw blocker opening instead/as well, since this wouldn’t affect the function of the screw blocker at all. It has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 11 the Gray Lauf (Trautwein) Altrac Combination teaches the system of claim 10 substantially as is claimed,
wherein Altarac further teaches the screw blocker include a flexible arm and the projection extends from the flexible arm (the flexible arm and projection are understood to be different extends of the arm 92: the flexible arm part being the part that moves in/out of the openings 78 as the device is turned, and the projection being the part which connects to face 94), the flexible arm being moveable inwardly when the blocker is rotated between the first and second grooves of the blocker opening ([0042] the arm is flexed inwards as it rotates until it fits into one of the side grooves). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/08/22